The relator was imprisoned under a precept issued by the Register in Chancery for the county of Ingham, for the non-payment of a sum of money which he had been required by the circuit court in chancery for that county to pay to a person named who was party to a suit in that court, in which relator was also a party. The order directed the money to be paid by a day named, and in default that relator be imprisoned in the county jail until payment, but not to exceed one year. After the day named had passed, the Register, on an affidavit being filed with him showing that payment had not been made, issued his precept for the arrest of the defendant, and he was taken and imprisoned under it.
The court held the proceeding unwarranted, and ordered the relator’s discharge. If the order of the circuit court in chancery was one the court might make, the question whether there was default in complying with it could only be adjudicated by the court itself, and a precept issued without such adjudication was void.